1 So.3d 347 (2009)
Demetrius McNEAL, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D08-1797.
District Court of Appeal of Florida, First District.
January 28, 2009.
Demetrius McNeal, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, and Beverly Brewster, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Respondent.
*348 PER CURIAM.
Demetrius McNeal seeks certiorari review of an order of the circuit court denying his petition for writ of mandamus, in which he challenged the method by which DOC had structured his sentences upon revocation of the probationary portion of the split sentences initially imposed. We quash the circuit court's order and remand the matter for reconsideration in light of Canty v. McNeil, 995 So.2d 998 (Fla. 1st DCA 2008), which was decided subsequent to the circuit court's consideration of the matter.
WOLF, BENTON, and BROWNING, JJ., concur.